[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           JUNE 25, 2010
                            No. 09-12660
                                                            JOHN LEY
                      ________________________
                                                             CLERK

                   D. C. Docket No. 07-22343-CV-PAS

T.J. EDWARD WILSON, JR.,


                                                          Plaintiff-Appellee,

                                 versus

GILBERT CORREA,
individually,

                                                        Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 25, 2010)

Before BLACK, WILSON and MARTIN, Circuit Judges.


PER CURIAM:
      T.J. Edward Wilson sued Detective Gilbert Correa pursuant to 42 U.S.C.

§ 1983, alleging Correa violated Wilson’s Fourth Amendment rights. Correa

moved to dismiss Wilson’s complaint on the basis of qualified immunity, and the

district court denied Correa’s motion. Correa appeals, arguing that he is entitled to

qualified immunity.

      The district court found that, “[a]t the motion to dismiss stage, Wilson has

sufficiently pled facts to defeat the officers’ arguable reasonable suspicion . . . .”

This Court agrees. After considering the parties’ briefs and having had the benefit

of oral argument, the district court’s order is affirmed.

      AFFIRMED.




                                           2